Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Zhang et al. in U.S. Patent Application Publication No. 2006/0163223 discloses an apodizing pupil filter. Rimmer et al. in U.S. Patent No. 3,977,772 discloses an apodizing optical system.  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A method of performing defect annealing at a defect anneal temperature Tp of a semiconductor wafer having a surface that includes a pattern, comprising:   …  focusing the first transmitted light at a Fourier plane to define a second intensity profile having a central peak and first side peaks immediately adjacent the central peak; truncating the second intensity profile within each of the first side peaks with a serrated aperture disposed at the Fourier plane to define a second transmitted light that forms on the surface of the semiconductor wafer a first line image having between 1000 W and 3000 W of optical power and an intensity uniformity of within +/- 5% over a first line length in the range from 5 mm to 100 mm; and
scanning the first line image over the surface of the semiconductor wafer …”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761